Exhibit 10.8.1

ADDENDUM NO. 1

Special provisions attached to and hereby made apart thereof, the contract of
lease dated April 22, 2003, between ADMAR CONSTRUCTION, INC. (Landlord) and
MICRONEL SAFETY. INC. (Tenant).

1. Name change. Micronel Safety, Inc. is now doing business as Safety Tech
International, Inc.

2. Demised Premises. Starting April 15, 2004, demised premises to extend and
include Units K, L, M, N, O, P and Pm (entire building at 5703 Industry Lane).

3. Rent. Base rent to increase to One hundred ninety-two thousand dollars
($192,000) per year, to be paid in equal monthly installments, in advance, of
Sixteen thousand ($16,000) on the first day of each and every calendar month.

4. Annual Increase. The annual increase shall be subject to that of item 33 in
the lease.

5. Common Area. Tenant’s share of the common area charges to increase to Fifteen
thousand twelve dollars ($15,012) a year, which is a four hundred ninety dollars
per month increase, to be paid in equal monthly installments, in advance, of One
thousand two hundred fifty-one dollars ($1,251) on the first day of each and
every calendar month.

 

Witness/Attest:   Landlord:   ADMAR CONSTRUCTION, INC.

/s/ Linda M. Canale

  BY:  

/s/ Farhad Memarsadeghi                                      
            2/16/04

    FARHAD MEMARSADEGHI                                           DATE    
C.E.O.         Witness/Attest:   Tenant:   SAFETY TECH INTERNATIONAL, INC.

/s/ Sandra Hamilton

  BY:  

/s/ Dale Kline                                       
                             2/26/04

    DALE KLINE                                       
                             DATE     President